 CLOVER FORK MEDICAL SERVICES, INC.Clover ForkMedical Services,Inc.'andInternationalUnionof District 50, Allied & TechnicalWorkersof the UnitedStates andCanada. Case 9-RC-9492November 14, 1972DECISION AND DIRECTION OFELECTIONBY CHAIRMAN MILLERAND MEMBERSFANNING AND PENELLOUpon a petition duly filed under Section 9(c) of theNationalLaborRelationsAct,as amended, ahearing was held before Hearing Officer Edward H.Burton.Following the hearing and pursuant toSection 102.67 of the National Labor RelationsBoard Rules and Regulations and Statements ofProcedure, Series 8, as amended, this case wastransferred to the Board for decision. Thereafter, abrief was filed by the Employer.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error. The rulings are herebyaffirmed.Upon the entire record in this case, the Boardfinds:1.The Petitioner seeks to represent certainemployees employed by the Employer at the DanielBoone Clinic in Harlan, Kentucky. The DanielBoone Clinic is an organization of approximately 47physicians who provide their services at three out-patient clinics at Appalachian Regional Hospitalslocated at Harlan, Middlesboro, and Whitesburg,Kentucky. The Employer provides assistance to thephysicians by supplying the clinics with registeredand licensed practical nurses, nurses aides, techni-cians, and office clericals, by scheduling appoint-ments for patients, by handling the billing of patientsand by purchasing the medical and other suppliesused by the clinics. Each of the AppalachianRegional Hospitals is required to have an out-patientiThe petition as filed named Willard and WoolseyProfessionalServiceCorporation d/b/a Daniel Boone Clinic as the employer together withClover Fork Medical Services, Inc. At the hearing the petition was amendedto reflect that Clover Fork Medical Services, Inc., is the Employer of theemployees involved herein.2 In each case the clinic rents facilities from an AppalachianRegionalHospital. The Harlan and Middlesboroclinics are in separate buildingsadjacent to the Appalachian Regional Hospital. The Whitesburg Clinic islocated within the hospital proper.a InCentervilleClinics, Incorporated,181NLRB 135, theBoard foundthat this fund is based in the District of Columbia and the revenue to thefund derives from contributions of coal operatorsat 40 centsper ton of coalmined pursuant to the NationalBituminusCoalWage Agreement, a291clinic and the physicians at the Daniel Boone Clinictogether with the Employer serve this function.2 Thehospitals also use various testing facilities in theclinics for testing regular hospital patients.The Employer employs approximately 125 employ-eesatallthreeclinics;80 at Harlan, 27 atMiddlesboro, and 18 at Whitesburg. During the 12-month period ending December 31, 1971, theEmployer had income of $966,484,48. Of this$438,066was received from the UnitedMineWorkers welfare fund.3 The Employer purchased thefollowing during that period: drugs-$27,358.93,medicalsupplies-$54,813.65,othersup-plies-$17,493.90, and postage-$8,051.84. Of itspurchases, 99 percent were made from the Appalach-ian Regional Hospitals. The Employer states that itdoes not know the sources of these supplies. Some ofthe remaining purchases were purchases made fromout of State. The Employer had a telephone bill of$34,464.20 and other utility expenses of $5,577.50. Itpurchased group insurance from Phoenix MutualInsurance Company in the amount of $33,158.47.The Employer contends that it is exempt under theprovisions of Section 2(2) of the Act and that itsoperation is local in nature and does not meet any ofthe current jurisdictional standards. The Employer isprincipally engaged in aiding the Daniel BooneClinic to provide out-patient medical services, andalthough the Employer is operated on a nonprofitbasis, it is not primarily engaged in educationresearch activities and is not solely on the basis of itsown operations a "hospital" as that term is defined inSection 2(2) of the Act.4 As to its relationship withthe Appalachian Regional Hospitals, they are sepa-rate corporate entities and the operations of theEmployer are not incidental to and intimatelyconnected with the patient care and medical educa-tion purposes of the hospitals, and therefore theEmployer is not an integral part of the hospitals. Thehospitals do not control the Employer, nor does theEmployer control the hospitals; the Employer is notby reason of its relationship with the AppalachianRegional Hospitals excluded from the definition ofan employer as that term is used in Section 2(2) ofthe Act.5The Employer's impact on commerce is sufficientcollective-bargainingagreement between the UMW and coal mineoperators in the coal industry.SeeInternational Union, United MineWorkersof America (DixieMining Company),165 NLRB 467,remanded399 F.2d977, decision on remand 188 NLRB No. 121.4Mayo Clinic,168 NLRB 557.5Centerville Clinics, supra, Quain and RamsiadClinic,173 NLRB 1185.Although the Employer'soperationsmay be,by virtue of its services to theDaniel Boone Clinic,intimately connected with the operations of the clinic,neither its or the clinic's operations are intimately connected with themedical services and patient care operations of the hospital.In this respectthe operations of the Employer and the clinic are indistinguishable from theoperations of the Centerville Clinics.200 NLRB No. 44 292DECISIONS OF NATIONAL LABOR RELATIONS BOARDin our view to warrant the Board in assertingjurisdiction over it. Its annual gross revenue of nearly$1million far exceeds the annual gross revenuesstandards set by the Board of $250,000 for proprie-tary hospitals,6 and $100,000 for proprietary nursinghomes.? Further, the clinic received, during 1968,substantial direct dollar inflow of over $400,000 fromthe United Mine Workers welfare fund, the revenuesofwhich are contributed by the coal industrygenerally8 to provide medical benefits to employeesworking under collective-bargaining contracts. Inview therefore of its substantial involvement inoperations affecting interstate commerce, we findthat the Employer is an employer engaged incommerce within the meaning of the Act and that itwilleffectuate the policies of the Act to assertjurisdiction in this proceeding.2.The labor organization involved claims torepresent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of employees of the Employerwithin the meaning of Section 9(c)(1) and Section2(6) and (7) of the Act. The Petitioner seeks a unitincluding all employees of the Employer at itsmedical facility in Harlan, Kentucky, excluding allphysicians,registerednurses; licensed practicalnurses, professional employees, guards, and supervi-sors as defined in the Act. The Employer contendsthat a unit limited to its Harlan facility is inappropri-ate and that an appropriate unit would include theemployees at all, three of its facilities. The Employercontends that certain excluded classifications shouldbe included in the appropriate unit.9 The Petitionerhas indicated that it is willing to proceed to anelection in any unit found appropriate.The Employer's Harlan location is 48 miles from itsWhitesburg location and 50 miles from its Middles-boro location. The three clinics are administeredcentrally from the Harlan location. However, eachclinic has local supervision. The employees at each ofthe three clinics enjoy the same fringe benefits. Thepayroll is processed and bills are paid through theHarlan clinic. There is no evidence of employeeinterchange between the clinics. There has been nocollective-bargaining history. The distance betweenthe clinics and the apparent lack of employeeinterchange is sufficient to establish that the employ-ees in the Harlan clinic have a separate community6ButteMedical Properties, d/b/a Medical Center Hospital,168 NLRB2667University Nursing Homes, Inc.,168 NLRB 263sThis factor, along with the much larger size of the clinics involvedherein (47 doctors as opposed to 8 doctors), distinguishes this case fromAlameda Medical Group, Inc,195 NLRB No. 57.9The unit sought by Petitioner includes both clerical and nonclencalemployees.while the Employer raised certain other objections to theproposed unit, indicated above, it has stated that the operations of theclinicsare such as to require the inclusion of both the clerical andof interest sufficient to warrant a finding that a unitconsisting of the employees at that location consti-tutes an appropriate unit.The Petitioner disputes the inclusion of thefollowing classifications in the unit: 10 licensedpractical nurses, urology technicians, cardiopulmo-nary function technician, and executive secretary tothe administrator.The licensed practical nurses assist physicians intaking care of patients,11 taking temperatures, bloodpressure,weight,assisting the patient onto theexamining table, handing the physician his instru-ments, and bringing the physician equipment andrecords.The licensed practical nurses also havegeneral duties such as making sure there is adequatesupply of regular items, seeing that things are in goodorder in the examining room, etc. The Employercontends that licensed practical nurses should beincluded in the unit and the Petitioner contends thatthey should be excluded. In our view, the evidence issufficienttoadequately establish that licensedpractical nurses have a community of interest withthe employees in the unit and therefore are properlyincludable in the unit.12Urology technicians are nurses aides who assist theurologist in situations where a male attendant isneeded. The Employer would include these employ-ees and the Petitioner would exclude them. Inasmuchas nursesaids are included in the unit, we find thatthese employees have a community of interest withthe employees in the unit and therefore are properlyincluded in the unit.Cardiopulmonary function technicians, like theEKG technician, administer tests to patients makingsure that the machines are properly set. The testresults are then sent to a doctor for analysis. TheEmployer would include these employees in the unitand the Petitioner would exclude them. In our view,the cardiopulmonary technician employees have asufficient community of interest with the employeesin the unit to warrant their inclusion in the unit.The executive secretary to the administrator assiststhe administrator who is responsible for the formula-tion, determination, and effectuation of the Employ-er'spolicies in the field of labor relations. Theexecutive secretary has access to confidential data inconnectionwith these functions. The Employerwould include this employee and the Petitionernonclencal employeesinthe same unit.Thus, the partiesare in agreementthat the bargainingunit properlyincludes both clerical and nonclericalemployees,10The partiesagree that there areno physicians employed by theEmployer andthat all the registered nurses employedby the Employer areexcluded fromthe unit as supervisors.iSome of the employeesperforming the same dunes are classified asgraduate practical nurses.For the purposesof the discussion the licensedpractical nursesinclude the graduatepractical nurses.12Parkvue Medical Center,183 NLRB No. 65. CLOVER FORK MEDICAL SERVICES, INC.293would exclude her. In our view, this employee is aconfidential employee and should be excluded fromthe unit on that basis.Accordingly, upon the entire record, including theagreement of the parties that the bargaining unitinclude both clerical and nonclerical employees, wefind that the following employees constitute a unitappropriate for the purpose of collective bargainingwithin the meaning of Section 9(b) of the Act:All employees of the Employer at its medicalfacility in Harlan, Kentucky, including licensedpractical nurses, graduate practical nurses, urolo-gy technicians, and cardiopulmonary functiontechnicians, excluding all professional employees,confidential employees, guards, and supervisorsas defined in the Act.[DirectionofElectionandExcelsiorfootnoteomitted from publication.]